Exhibit 10.13

VITAL THERAPIES, INC.

2014 EQUITY INCENTIVE PLAN

GLOBAL STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Vital Therapies, Inc.
2014 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Global Stock Option Agreement, which includes the Notice of Stock Option
Grant (the “Notice of Grant”), Terms and Conditions of Stock Option Grant
(attached hereto as Exhibit A) and the Appendices (attached hereto as Appendix A
and Appendix B) containing country-specific terms and conditions (collectively,
this “Agreement”).

NOTICE OF STOCK OPTION GRANT

Participant:

Participant has been granted an Option to purchase Common Stock of Vital
Therapies, Inc. (the “Company”), subject to the terms and conditions of the Plan
and this Agreement, as follows:

Grant Number

Date of Grant

Vesting Commencement Date

Number of Shares Granted

Exercise Price per Share

Total Exercise Price

Type of Option

Term/Expiration Date

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

One forty-eighth (1/48th) of the Shares subject to the Option shall vest monthly
over four years from the Vesting Commencement Date, subject to Participant
continuing to be a Service Provider on such dates.

 

- 1 -



--------------------------------------------------------------------------------

Termination Period:

Unless otherwise provided in Appendix A or B, this Option will be exercisable
for three (3) months after Participant ceases to be a Service Provider, unless
such termination is due to Participant’s death or Disability, in which case this
Option will be exercisable for twelve (12) months after Participant ceases to be
a Service Provider. Notwithstanding the foregoing sentence, in no event may this
Option be exercised after the Term/Expiration Date as provided above and may be
subject to earlier termination as provided in Section 14(c) of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement, including
all exhibits and appendices hereto, all of which are made a part of this
document. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT VITAL THERAPIES, INC.

 

Signature By Print Name Title Address:

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

If Participant is a U.S. taxpayer and if the Option is designated in the Notice
of Grant as an Incentive Stock Option (“ISO”), it is intended to qualify as an
ISO under Section 422 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”). However, if this Option is intended to be an ISO, to the extent that it
exceeds the $100,000 limit under Code Section 422(d) it will be treated as a
Nonstatutory Stock Option (“NSO”). Further, if for any reason this Option (or
portion thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as an NSO
granted under the Plan. In no event will the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded under
this Agreement will vest in accordance with the vesting schedule set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option.

(a) Right to Exercise. Subject to any applicable terms and conditions in the
Appendices, this Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable Tax-Related Items (as defined under Section 6(a) below). This Option
will

 

- 3 -



--------------------------------------------------------------------------------

be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price, together with the
satisfaction of any applicable Tax-Related Items.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) if the Shares are then registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), and listed or quoted on a recognized national
securities exchange, consideration received by the Company under a formal
cashless exercise program adopted by the Company in connection with the Plan; or

(d) if Participant is a U.S. taxpayer, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.

6. Tax Obligations.

(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or any Parent or Subsidiary, the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Parent or Subsidiary. Participant further acknowledges
that the Company and/or the Parent or Subsidiary (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, but not limited to, the grant, vesting or
exercise of this Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Parent or Subsidiary may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Parent or Subsidiary to satisfy all Tax-Related Items.

In this regard, Participant authorizes the Company and/or the Parent or
Subsidiary, or their respective agents, at their sole discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable Shares having a Fair Market Value equal to the amount of such
Tax-Related Items, (iii) withholding the amount of such Tax-Related Items from
Participant’s wages or other cash

 

- 4 -



--------------------------------------------------------------------------------

compensation paid to Participant by the Company and/or the Parent or Subsidiary,
(iv) if Participant is a U.S. taxpayer, delivering to the Company already owned
Shares having a Fair Market Value equal to such Tax-Related Items, or (v) if the
Shares are then registered under the Securities Act and listed or quoted on a
recognized national securities exchange, by selling a sufficient number of such
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization without
further consent) as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount of the Tax-Related Items. For
the avoidance of doubt, if Participant is a Service Provider outside the U.S.,
payment of Tax-Related Items may not be effectuated by surrender of other Shares
with a Fair Market Value equal to the amount of any Tax-Related Items.

Depending on the withholding method, the Company or the Parent or Subsidiary may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Exercised Shares, notwithstanding that a number of the Shares is held
back solely for the purpose of paying the Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Parent or Subsidiary
any amount of Tax-Related Items that the Company or the Parent or Subsidiary may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.

(c) Code Section 409A. If Participant is a U.S. taxpayer, under Code
Section 409A, an option that vests after December 31, 2004 (or that vested on or
prior to such date but which was materially modified after October 3, 2004) that
was granted with a per share exercise price that is determined by the U.S.
Internal Revenue Service (the “IRS”) to be less than the Fair Market Value of a
share on the date of grant (a “Discount Option”) may be considered “deferred
compensation.” A Discount Option may result in (i) income recognition by
Participant prior to the exercise of the option, (ii) an additional twenty
percent (20%) federal income tax, and (iii) potential penalty and interest
charges. The Discount Option may also result in additional state income, penalty
and interest charges to Participant. Participant acknowledges that the Company
cannot and has not guaranteed that the IRS will agree that the per Share
Exercise Price of this Option equals or exceeds the Fair Market Value of a Share
on the Date of Grant in a later examination. Participant agrees that if the IRS
determines that the Option was granted with a per Share Exercise Price that was
less than the Fair Market Value of a Share on the

 

- 5 -



--------------------------------------------------------------------------------

Date of Grant, Participant will be solely responsible for Participant’s costs
related to such a determination.

7. Nature of Grant. In accepting this Option, Participant acknowledges,
understands and agrees that:

(a) the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;

(b) all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Company;

(c) Participant is voluntarily participating in the Plan;

(d) the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;

(e) if the underlying Shares do not increase in value, this Option will have no
value;

(f) if Participant exercises this Option and acquires the Exercised Shares, the
value of such Shares may increase or decrease in value, even below the Exercise
Price; and

(g) if Participant is providing services outside the U.S., neither the Company
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of this Option or of any amounts due to Participant
pursuant to the exercise of this Option or the subsequent sale of the Exercised
Shares.

8. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Exercised Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

9. Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Company and any Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

Participant understands that the Company and the Parent or Subsidiary may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

 

- 6 -



--------------------------------------------------------------------------------

Participant understands that Data may be transferred to a third party stock plan
service provider, which may assist the Company (presently or in the future) with
the implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the U.S.) may have different
data privacy laws and protections than Participant’s country. Participant
understands that if Participant resides outside the U.S., he or she may request
a list with the names and addresses of any potential recipients of Data by
contacting the Company’s human resources representative. Participant authorizes
the Company, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if
Participant resides outside the U.S., he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writingthe Company’s human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her relationship
as a Service Provider and status with the Company or the Parent or Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant this Option or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contactthe
Company’s human resources representative.

10. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant. After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and the receipt of
dividends and distributions on such Shares.

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

- 7 -



--------------------------------------------------------------------------------

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Vital Therapies, Inc.,
15010 Avenue of Science, Suite 200, San Diego, CA 92128, or at such other
address as the Company may hereafter designate in writing.

13. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

14. Binding Agreement. Subject to the limitation on the transferability of this
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign securities or exchange
control law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

18. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to options awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

- 8 -



--------------------------------------------------------------------------------

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection with the
Option. The Company further reserves the right to impose other requirements on
Participant’s participation in the Plan, on this Option and on the Exercised
Shares to the extent the Company determines it is necessary or advisable for
legal reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

22. Amendment, Suspension or Termination of the Plan. By accepting this award,
Participant expressly warrants that he or she has received the Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

23. Governing Law and Venue. This Agreement will be governed by the laws of the
State of Delaware, USA, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, and agree that such litigation will be conducted in the
courts of San Diego County, California, USA, or the federal courts for the
United States for the Southern District of California, and no other courts,
where this Option is made and/or to be performed.

24. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the Plan during such
times as Participant is considered to have “inside information” regarding the
Company (as defined by Applicable Laws). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant is advised to speak to his or her personal advisor
on this matter.

25. Language. If Participant has received this Agreement, or any other document
related to this Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

 

- 9 -



--------------------------------------------------------------------------------

26. Appendix. Notwithstanding any provisions in this Agreement, this Option
shall be subject to any special terms and conditions for Participant’s country
set forth in the Appendices attached to this Agreement. Moreover, if Participant
relocates to one of the countries included in the Appendices, the special terms
and conditions for such country will apply to Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendices
constitute part of this Agreement.

27. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.

 

- 10 -



--------------------------------------------------------------------------------

Appendix A

COUNTRY-SPECIFIC TERMS AND CONDITIONS

FOR EMPLOYEES OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant is an Employee and resides
and/or works in one of the countries listed below. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
this Agreement to which this Appendix is attached.

If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, or is considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the special terms and conditions contained herein shall be applicable
to Participant.

In accepting this Option, Participant acknowledges, understands and agrees that:

1. this Option and any Shares acquired under the Plan, and the income and value
of same, are not intended to replace any pension rights or compensation;

2. this Option and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar
payments;

3. no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of Participant’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of this Option to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary, waives his or her ability, if any, to
bring any such claim, and releases the Company and any Parent or Subsidiary from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and

4. for purposes of this Option, Participant’s employment relationship will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Parent or Subsidiary (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment or other laws in the jurisdiction where Participant is providing
services or the terms of Participant’s employment agreement, if any), and unless
otherwise expressly provided in this

 

- 11 -



--------------------------------------------------------------------------------

Agreement or determined by the Company, (i) Participant’s right to vest in this
Option under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., if Participant is an Employee,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is an Employee or Participant’s employment
agreement, if any, unless Participant is providing bona fide services during
such time); and (ii) the Termination Period (if any) during which Participant
may exercise this Option after such termination of Participant’s employment
relationship will commence on the date Participant ceases to actively provide
service and will not be extended by any notice period mandated under employment
laws in the jurisdiction where Participant is employed or Participant’s
employment agreement, if any; the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively providing service
for purposes of this Option (including whether Participant may still be
considered to be providing service while on a leave of absence).

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date by the time
Participant vests in or exercises this Option or sells any Exercised Shares.

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
Applicable Laws in his or her country may apply to his or her situation.

Finally, Participant understands that if he or she is a citizen or resident of a
country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country for local law purposes, the notifications
contained herein may not be applicable to Participant in the same manner.

AUSTRALIA

Terms and Conditions

Exercise of Option. The following provisions supplement Section 4 (“Exercise of
Option”) of the Terms and Conditions of Stock Option Grant:

This Option shall be exercisable during its term in accordance with the the
vesting schedule set forth in the Notice of Grant and with the applicable
provisions of the Plan and this Agreement; provided, however, that if this
Option vests and becomes exercisable when the Fair Market Value of a shares is
equal to or less than the Exercise Price (as set forth in the Notice of Grant),
Participant shall not be permitted to exercise this Option until such date that
is the first U.S. business day following the first

 

- 12 -



--------------------------------------------------------------------------------

period of ten consecutive days on which the Fair Market Value of a shares has
exceeded the Exercise Price.

Further, unless an earlier Term/Expiration Date is set forth in this Agreement,
the Term/Expiration Date of this Option shall be the date that is six (6) years
and eleven (11) months after the Date of Grant.

Notifications

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of Participant.

Securities Law Information. If Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant is advised to obtain legal advice regarding his or her disclosure
obligations prior to making any such offer.

CHINA

Terms and Conditions

The following provisions apply to People’s Republic of China (PRC) nationals and
any other individuals who are subject to exchange control requirements in China,
as determined by the Company in its sole discretion:

Termination Period. The following provisions replace the first paragraph of the
Termination Period provision set forth in the Notice of Grant:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for six (6) months (or
such longer period as may be permited by the China State Administration of
Foreign Exchange (“SAFE”) after Participant ceases to be a Service Provider.
Notwithstanding the foregoing sentence, in no event may this Option be exercised
after the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 14(c) of the Plan.

Exercise of Option. Notwithstanding any provision of this Agreement, this Option
shall not vest nor be exercisable until (a) the Shares are no longer subject to
market stand-off restrictions, and (b) all necessary exchange control and other
approvals from the China State Administration of Foreign Exchange or its local
counterpart (“SAFE”) have been received by the Company or its Chinese Subsidiary
under applicable exchange control rules with respect to the Plan and the awards
thereunder. Participant must continue to provide services through each date on
the vesting schedule to be entitled to exercise this Option.

Cashless Exercise Restriction. Notwithstanding anything to the contrary in this
Agreement, due to legal restrictions in China, Participant will be required to
pay the Exercise Price by a cashless exercise through a licensed securities
broker acceptable to the Company, such that all Shares subject to this Option
will be

 

- 13 -



--------------------------------------------------------------------------------

sold immediately upon exercise (i.e., a “same day sale”) and the proceeds of
sale, less the Exercise Price, any Tax-Related Items and broker’s fees or
commissions, will be remitted to Participant in accordance with any applicable
exchange control laws and regulations including but not limited to the
restrictions set forth in this Appendix for China below under “Exchange Control
Requirements.” The Company reserves the right to provide Participant with
additional methods of exercise depending on the development of local law.

Exchange Control Requirements. By accepting this Option, Participant understands
and agrees that, pursuant to local exchange control requirements, Participant
will be required to repatriate the cash proceeds from the immediate sale of the
Shares issued upon the exercise of this Option to China. Participant further
understands that, under local law, such repatriation of cash proceeds may need
to be effectuated through a special exchange control account established by the
Company and/or a Parent or Subsidiary, and Participant hereby consents and
agrees that any proceeds from the sale of any Shares Participant acquires may be
transferred to such special account prior to being delivered to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

The proceeds may be paid to Participant in U.S. dollars or in local currency, at
the Company’s discretion. If the proceeds are paid in U.S. dollars, Participant
understands and agrees that he or she will be required to set up a U.S. dollar
bank account in China (if Participant does not already have one) so that the
proceeds may be deposited into this account. If the proceeds are paid in local
currency, Participant further understands and agrees that the Company or any
Parent or Subsidiary is under no obligation to secure any particular exchange
conversion rate and there may be delays in converting the cash proceeds to local
currency due to exchange control restrictions. Participant agrees to bear any
currency fluctuation risk between the time the cash proceeds are received and
the time the cash proceeds are distributed to Participant through the special
account described above.

Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with China
exchange control requirements.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Participant makes or receives a
payment in excess of this amount, Participant must report the payment to the
German Federal Bank electronically using the “General Statistics Reporting
Portal” (“Allgemeines Meldeportal Statistik”) available via the German Federal
Bank’s website (www.bundesbank.de).

SPAIN

Terms and Conditions

Nature of Grant. The following provisions supplement Section 2 (“Vesting
Schedule”), Section 7 (“Nature of Grant”) and Section 11 (“No Guarantee of
Continued Service”) of the Terms and Conditions of Stock Option Grant:

 

- 14 -



--------------------------------------------------------------------------------

By accepting this Option, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan.

Participant understands that the Company has unilaterally, gratuitously, and in
its sole discretion decided to grant options under the Plan to individuals who
may be Service Providers of the Company or a Parent or Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any Parent
or Subsidiary, other than to the extent set forth in this Agreement.
Consequently, Participant understands that this Option is offered on the
assumption and condition that this Option and any Shares acquired under the Plan
are not part of any employment agreement (either with the Company or any Parent
or Subsidiary), and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever. In
addition, Participant understands that this Option would not be granted but for
the assumptions and conditions referred to above; thus, Participant acknowledges
and freely accepts that, should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of or
right to this Option shall be null and void.

Further, Participant understands that Participant will not be entitled to
continue vesting in this Option once Participant’s status as a Service Provider
ceases. This will be the case, for example, even in the event of a termination
of Participant by reason of, but not limited to, resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be without cause,
material modification of the terms of employment agreement under Article 41 of
the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Company or a
Parent or Subsidiary and under Article 10.3 of the Royal Decree 1382/1985.
Participant acknowledges that Participant has read and specifically accepts the
conditions referred to in Sections 2, 7 and 11 (“Vesting Schedule,” “Nature of
Grant” and“No Guarantee of Continued Service”) of the Terms and Conditions of
Stock Option Grant.

Notifications

Securities Law Information. No “offer to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory in connection
with this Option. The Plan, this Agreement and any other documents evidencing
this Option have not been, nor will they be, registered with the Comisión
Nacional del Mercado de Valores (the Spanish securities regulator), and none of
those documents constitutes a public offering prospectus.

Exchange Control Information. Participant must declare the acquisition of Shares
to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the
Bureau for Commerce and Investments, which is a department of the Ministry of
Economics and Competitiveness. Participant must also declare ownership of any
Shares by filing a Form D-6 with the Directorate of Foreign Transactions each
January while the Shares are owned. In addition, the sale of Shares must also be
declared on Form D-6 filed with the DGCI in January, unless the sale proceeds
exceed the applicable threshold (currently €1,502,530), in which case, the
filing is due within one month after the sale.

When receiving foreign currency payments derived from the ownership of Shares
exceeding €50,000 (e.g., dividends or sale proceeds), Participant must inform
the financial institution receiving the payment

 

- 15 -



--------------------------------------------------------------------------------

of the basis upon which such payment is made. Participant will need to provide
the institution with the following information: (i) Participant’s name, address,
and fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any further
information that may be required.

Foreign Asset/Account Reporting Information. Participant is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), any foreign instruments (e.g., Shares) and any
transactions with non-Spanish residents (including any payments of cash or
Shares made to Participant by the Company or any U.S. brokerage account) if
the balances in such accounts together with the value of such instruments as of
December 31, or the volume of transactions with non-Spanish residents during the
prior or current year, exceed €1 million.

Further, to the extent that Participant holds Shares and/or has bank accounts
outside Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, Participant will be required to report information on such assets
on his or her tax return (tax form 720) for such year. After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported shares or accounts
increases by more than €20,000.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Section 6(a) of
the Terms and Conditions of Stock Option Grant:

Participant must pay to the Company or the Parent or Subsidiary employing
Participant (“Employer”) any amount of income tax due that the Company or the
Employer may be required to account to Her Majesty’s Revenue and Customs
(“HMRC”) with respect to the event giving rise to the Tax-Related Items (the
“Taxable Event”) that cannot be satisfied by the means described in this
Section 6(a). If payment or withholding of the income tax is not made within
ninety (90) days of the end of the U.K. tax year in which the Taxable Event
occurs or such other period as required under U.K. law (the “Due Date”),
Participant agrees that the amount of any uncollected income tax will (assuming
Participant is not a director or executive officer of the Company, within the
meaning of Section 13(k) of the Exchange Act) constitute a loan owed by
Participant to the Company or the Employer (as applicable), effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
HMRC official rate and it will be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to in this Section 6(a). If Participant fails to comply with his or her
obligations in connection with the income tax due as described in this section,
the Company may refuse to deliver the Shares acquired under the Plan.

Notwithstanding the foregoing, if Paricipant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant will not be eligible for such a loan to cover the income tax due. In
the event that Participant is a director or executive officer and the income tax
due is not collected from or paid by Participant by the Due Date, the amount of
any uncollected tax will constitute a benefit to Participant on which additional
income tax and National Insurance contributions

 

- 16 -



--------------------------------------------------------------------------------

(“NICs”) will be payable. Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.
Participant acknowledges that the Company or the Employer may recover any such
NICs at any time thereafter by any of the means referred to in this
Section 6(a).

 

- 17 -



--------------------------------------------------------------------------------

Appendix B

COUNTRY-SPECIFIC TERMS AND CONDITIONS

FOR CONSULTANTS OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern this Option
granted to Participant under the Plan if Participant is a consultant and resides
and/or works in one of the countries listed below. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Plan and/or
this Agreement to which this Appendix is attached.

If Participant is a citizen or resident of a country other than the one in which
he or she is currently working and/or residing, transfers to another country
after the Date of Grant, or is considered a resident of another country for
local law purposes, the Company shall, in its discretion, determine the extent
to which the special terms and conditions contained herein shall be applicable
to Participant.

In accepting this Option, Participant acknowledges, understands and agrees that:

1. this Option and any Shares acquired under the Plan, and the income and value
of same, are not intended to replace any compensation owed to Participant as a
contractor;

2. this Option and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation for any purpose and
shall not be treated as employment-related income;

3. no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of Participant’s
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or to be subject to employment laws in the
jurisdiction where Participant is providing service or the terms of
Participant’s service agreement, if any), and in consideration of the grant of
this Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and

4. for purposes of this Option, Participant’s relationship as a Service Provider
will be considered terminated as of the date Participant is no longer providing
service to the Company, any Parent or Subsidiary (regardless of the reason for
such termination and whether or not later found to be invalid or to be subject
to the employment or other laws in the jurisdiction where Participant is
providing service or the terms of Participant’s service agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, (i) Participant’s right to vest in this Option under the Plan, if any,
will terminate as of such date and will not be extended by any notice period;
and (ii) the

 

- 18 -



--------------------------------------------------------------------------------

Termination Period (if any) during which Participant may exercise this Option
after such termination of Participant’s relationship as a Service Provider will
commence on the date Participant ceases to provide service; the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing service for purposes of this Option.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted herein as
the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date by the time
Participant vests in or exercises this Option or sells any Exercised Shares.

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of any particular result. Accordingly,
Participant is advised to seek appropriate professional advice as to how the
relevant laws in Participant’s country may apply to his or her situation.

Finally, Participant understands that if he or she is a citizen or resident of a
country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country, the notifications contained herein may not be
applicable to Participant in the same manner.

 

- 19 -



--------------------------------------------------------------------------------

AUSTRALIA

Terms and Conditions

Exercise of Option. The following provisions supplement Section 4 (“Exercise of
Option”) of the Terms and Conditions of Stock Option Grant:

This Option shall be exercisable during its term in accordance with the the
vesting schedule set forth in the Notice of Grant and with the applicable
provisions of the Plan and this Agreement; provided, however, that if this
Option vests and becomes exercisable when the Fair Market Value of a shares is
equal to or less than the Exercise Price (as set forth in the Notice of Grant),
Participant shall not be permitted to exercise this Option until such date that
is the first U.S. business day following the first period of ten consecutive
days on which the Fair Market Value of a shares has exceeded the Exercise Price.

Further, unless an earlier Term/Expiration Date is set forth in this Agreement,
the Term/Expiration Date of this Option shall be the date that is six (6) years
and eleven (11) months after the Date of Grant.

Notifications

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of Participant.

Securities Law Information. If Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant is advised to obtain legal advice regarding his or her disclosure
obligations prior to making any such offer.

CHINA

Terms and Conditions

The following provisions apply to People’s Republic of China (PRC) nationals and
any other individuals who are subject to exchange control reuqirements in China,
as determined by the Company in its sole discretion:

Termination Period. The following provisions replace the first paragraph of the
Termination Period provision set forth in the Notice of Grant:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for six (6) months (or
such longer period as may be permited by the China State Administration of
Foreign Exchange (“SAFE”) after Participant ceases to be a Service Provider.
Notwithstanding the foregoing sentence, in no event may this Option be exercised
after the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 14(c) of the Plan.

 

- 20 -



--------------------------------------------------------------------------------

Exercise of Option. Notwithstanding any provision of this Agreement, this Option
shall not vest nor be exercisable until (a) the Shares are no longer subject to
market stand-off restrictions, and (b) all necessary exchange control and other
approvals from the China State Administration of Foreign Exchange or its local
counterpart (“SAFE”) have been received by the Company or its Chinese Subsidiary
under applicable exchange control rules with respect to the Plan and the awards
thereunder. Participant must continue to provide services through each date on
the vesting schedule to be entitled to exercise this Option.

Cashless Exercise Restriction. Notwithstanding anything to the contrary in this
Agreement, due to legal restrictions in China, Participant will be required to
pay the Exercise Price by a cashless exercise through a licensed securities
broker acceptable to the Company, such that all Shares subject to this Option
will be sold immediately upon exercise (i.e., a “same day sale”) and the
proceeds of sale, less the Exercise Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to Participant in accordance with any
applicable exchange control laws and regulations including but not limited to
the restrictions set forth in this Appendix for China below under “Exchange
Control Requirements.” The Company reserves the right to provide Participant
with additional methods of exercise depending on the development of local law.

Exchange Control Requirements. By accepting this Option, Participant understands
and agrees that, pursuant to local exchange control requirements, Participant
will be required to repatriate the cash proceeds from the immediate sale of the
Shares issued upon the exercise of this Option to China. Participant further
understands that, under local law, such repatriation of cash proceeds may need
to be effectuated through a special exchange control account established by the
Company and/or a Parent or Subsidiary, and Participant hereby consents and
agrees that any proceeds from the sale of any Shares Participant acquires may be
transferred to such special account prior to being delivered to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

The proceeds may be paid to Participant in U.S. dollars or in local currency, at
the Company’s discretion. If the proceeds are paid in U.S. dollars, Participant
understands and agrees that he or she will be required to set up a U.S. dollar
bank account in China (if Participant does not already have one) so that the
proceeds may be deposited into this account. If the proceeds are paid in local
currency, Participant further understands and agrees that the Company or any
Parent or Subsidiary is under no obligation to secure any particular exchange
conversion rate and there may be delays in converting the cash proceeds to local
currency due to exchange control restrictions. Participant agrees to bear any
currency fluctuation risk between the time the cash proceeds are received and
the time the cash proceeds are distributed to Participant through the special
account described above.

Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with China
exchange control requirements.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Participant makes or receives a
payment in excess of this amount,

 

- 21 -



--------------------------------------------------------------------------------

Participant must report the payment to the German Federal Bank electronically
using the “General Statistics Reporting Portal” (“Allgemeines Meldeportal
Statistik”) available via the German Federal Bank’s website (www.bundesbank.de).

SPAIN

Terms and Conditions

Nature of Grant. The following provisions supplement Section 2 (“Vesting
Schedule”), Section 7 (“Nature of Grant”) and Section 11 (“No Guarantee of
Continued Service”) of the Terms and Conditions of Stock Option Grant:

By accepting this Option, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan.

Participant understands that the Company has unilaterally, gratuitously, and in
its sole discretion decided to grant options under the Plan to individuals who
may be Service Providers of the Company or a Parent or Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any Parent
or Subsidiary, other than to the extent set forth in this Agreement.
Consequently, Participant understands that this Option is offered on the
assumption and condition that this Option and any Shares acquired under the Plan
are not part of any service agreement (either with the Company or any Parent or
Subsidiary), and shall not be considered a mandatory benefit, compensation for
any purpose, or any other right whatsoever. In addition, Participant understands
that this Option would not be granted but for the assumptions and conditions
referred to above; thus, Participant acknowledges and freely accepts that,
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of or right to this Option shall be
null and void.

Further, Participant understands that Participant will not be entitled to
continue vesting in this Option once Participant’s status as a Service Provider
ceases. Participant acknowledges that Participant has read and specifically
accepts the conditions referred to in Sections 2, 7 and 11 (“Vesting Schedule,”
“Nature of Grant” and“No Guarantee of Continued Service”) of the Terms and
Conditions of Stock Option Grant.

Notifications

Securities Law Information. No “offer to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory in connection
with this Option. The Plan, this Agreement and any other documents evidencing
this Option have not been, nor will they be, registered with the Comisión
Nacional del Mercado de Valores (the Spanish securities regulator), and none of
those documents constitutes a public offering prospectus.

Exchange Control Information. Participant must declare the acquisition of Shares
to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), the
Bureau for Commerce and Investments, which is a department of the Ministry of
Economics and Competitiveness. Participant must also declare ownership of any
Shares by filing a Form D-6 with the Directorate of Foreign Transactions each
January while the Shares are owned. In addition, the sale of Shares must also be
declared on Form D-6 filed with

 

- 22 -



--------------------------------------------------------------------------------

the DGCI in January, unless the sale proceeds exceed the applicable threshold
(currently €1,502,530), in which case, the filing is due within one month after
the sale.

When receiving foreign currency payments derived from the ownership of Shares
exceeding €50,000 (e.g., dividends or sale proceeds), Participant must inform
the financial institution receiving the payment of the basis upon which such
payment is made. Participant will need to provide the institution with the
following information: (i) Participant’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any further information that
may be required.

Foreign Asset/Account Reporting Information. Participant is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), any foreign instruments (e.g., Shares) and any
transactions with non-Spanish residents (including any payments of cash or
Shares made to Participant by the Company or any U.S. brokerage account) if
the balances in such accounts together with the value of such instruments as of
December 31, or the volume of transactions with non-Spanish residents during the
prior or current year, exceed €1 million.

Further, to the extent that Participant holds Shares and/or has bank accounts
outside Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, Participant will be required to report information on such assets
on his or her tax return (tax form 720) for such year. After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported shares or accounts
increases by more than €20,000.

UNITED KINGDOM

The Company does not grant Options to Consultants resident in the United
Kingdom. Only Employees or Directors resident in the United Kingdom are eligible
to receive Options.

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT B

VITAL THERAPIES, INC.

2014 EQUITY INCENTIVE PLAN

GLOBAL EXERCISE NOTICE

Vital Therapies, Inc.

15010 Avenue of Science, Suite 200

San Diego, CA 92128

 

Attention: Stock Administration

1. Exercise of Option. Effective as of today,             ,         , the
undersigned (“Purchaser”) hereby elects to purchase                     shares
(the “Shares”) of the Common Stock of Vital Therapies, Inc. (the “Company”)
under and pursuant to the 2014 Equity Incentive Plan (the “Plan”) and the Global
Stock Option Agreement dated                     , which includes the Notice of
Stock Option Grant, Terms and Conditions of Stock Option Grant and the
appendices containing country-specific terms and conditions (collectively, the
“Agreement”). The purchase price for the Shares will be $        , as required
by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”), withholding to be paid in connection with the exercise of
the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with

 

- 1 -



--------------------------------------------------------------------------------

the purchase or disposition of the Shares and that Purchaser is not relying on
the Company or its Parent or Subsidiary for any tax advice.

6. Entire Agreement. The Plan and the Agreement are incorporated herein by
reference. This Exercise Notice, the Plan and the Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to the subject matter hereof.

7. Governing Law and Venue. This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware,
USA. For purposes of any action, lawsuit or other proceedings brought to enforce
this Exercise Notice, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
San Diego County, California, USA, or the federal courts for the United States
for the Southern District of California, and no other courts.

 

Submitted by: Accepted by: PURCHASER VITAL THERAPIES, INC.

 

 

Signature By

 

 

Print Name Its Address:

 

 

 

Date Received

 

- 2 -